DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of calculating odds, which is a mental process and therefore, an abstract idea. The display of available wagers (and the implied formation of bets) make this a method of organizing human activities since it is a method of contract formation.  
This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the network claimed is the internet and is therefore a generic network. The live event module is a generic computer.  The ACR of claim 15 is conventional as is borne out by Applicant’s specification which contains one paragraph (¶0062) that mentions using an ACR but contains no details of how an ACR is implemented or integrated into the system.  Furthermore, Zamudio et al. (United States Pre-Grant Publication 2021/004565) states that ACR systems are conventional. (¶ 0233) For these reasons, the additional limitations do not add “significantly more” to the abstract idea.
The recitation of a plurality of data sources and a generic network do not make the claims patent-eligible because the network is generic and the data sources (according to Applicant’s specification) are ubiquitous. Paragraph 0067 states in pertinent part:
A cloud 108 or communication network which may be a wired and/or a wireless network. The communication network, if wireless, may be implemented using communication techniques such as visible light communication (VLC), worldwide interoperability for microwave access (WiMAX), long term evolution (LTE), wireless local area network (WLAN), infrared (IR) communication, public switched telephone network (PSTN), radio waves, and other communication techniques known in the art. The communication network may allow ubiquitous access to shared pools of configurable system resources and higher-level services that can be rapidly provisioned with minimal management effort, often over internet and relies on sharing of resources to achieve coherence and economies of scale, like a public utility, while third-party clouds enable organizations to focus on their core businesses instead of expending resources on computer infrastructure and maintenance. A live event data API 110, or application program interface, for delivering data from the live event to the betting network 122. A user device API 112, or application program interface, for delivering data between the betting network and the user device. 

It has long been held that a generic network claimed at a high level of generality cannot provide the “significantly more” needed to clear the §101 hurdle.
Response to Arguments
Applicant's arguments filed 26 January 2022 have been fully considered but they are not persuasive.
Applicant argues that using generic hardware (i.e., sensors) to perform its usual function (i.e., provide the type of data such sensors have always provided) can proved “significantly more” to an abstract idea. Thus, using a thermometer to gather temperature data (which has been the practice since Santorio Santorio invented the thermometer in 1612 – that is, for the last 410 years) somehow changes the claims from an abstract idea to a “practical application.” Examiner cannot agree. 
To the extent that the invention does not improve the way thermometers work, or use the thermometer to gather a different type of data, the data supplied by the thermometer is merely a number representing the temperature being measured. Applicant neither claims, nor discloses, any such improvement or change. Applicant is arguing that the invention uses the data differently than other spo0rts wagering systems. But this is merely using different mental steps than the prior art systems. In other words, Applicant’s abstract idea is different, but a new abstract idea is still an abstract idea. (See Synopsys Inc. v. Mentor Graphics Corporation (2015-1599) (Fed Cir. 2016).)
Nor are the claims anything like those in Diehr, as argued by Applicant. In Diehr
Applicant argues that the unspecified arrangement of unspecified generic data-gathering elements attached to an unspecified manner to a generic computer via a generic network is somehow to be considered a “particular machine.” Surely, Applicant can see that this is in no way “particular.” It is impossible to view the claims and tell exactly what the physical elements are that are supposed to make up this “machine.” How can it be considered “particular” when we have no idea what is used to make it or how those elements are physically configured?
But it is clear from both the claims and the specification that the actual hardware used and its physical configuration is not Applicant’s invention. It makes no difference whether the thermometer (to the extent that the system uses one) is on the 50 yard-line or in one (or both) of the endzones. What is important to Applicant’s invention is a number that represents the temperature on the field. Nor does it matter how the computer that implements Applicant’s invention gets this number. It may be transmitted to the computer in any way at all. Thus, there is simply no way that this is a “particular machine.”
Applicant then addresses the 26 January 2022 Amendment. This amendment provides a number of new mental steps to the abstract idea. But they do not change the “abstractness” – the claims are still directed to a series of mental steps using data gathered by generic (and unspecified) sensors performing their usual functions along with other data. Adding additional mental steps cannot make the idea less abstract.
As noted above, the use of the system to form wagering contracts is another reason that the claims are drawn to an abstract idea – i.e., a method of organizing human activities.
Applicant essentially argues that the use of a computer to perform this abstract idea is preferable to using the human mind to perform the steps recited in the claims because the data must be adjusted rapidly to provide a reliable set of odds. Yet the courts have held that the use of Intellectual Ventures I LLC v. Capital One Financial, (Fed Cir., 2015):
Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).

Applicant argues that Example 40 is relevant. The claims in the present case are nothing like that in Example 40. In that example, the system monitors network performance in a manner that does not degrade network performance.  Applicant’s claims are not directed to a method of improving a computer’s functional ability. Applicant’s claims are directed to a method of calculating odds. To evaluate the claims, we look at the purpose of the invention – i.e., what the claims are “directed to.” Applicant’s claims are directed to a method of providing odds – not a method of improving the functionality of a computer. The fact that the met6hod may have advantages over other methods is immaterial. “The test for patent-eligible subject matter is not whether the claims are advantageous over the previous method.”  Tenstreet, LLC v. DriverReach LLC (CAFC, 2020).
Nor is the present case like BASCOM. In BASCOM, the claims were drawn to a method of improving network security by placing a content filter (i.e., an antivirus program) on the server instead of on the nodes of the network. Applicant’s claims are drawn to a method of providing odds so that wagering contracts may be formed. Perhaps the odds are somehow “better” than the odds provided by previous methods, but as noted above, that is not the test for patent-eligibility.
For these reasons, the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 

about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799